MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00991-CV

                           LEROY STROMAN, Appellant

                                          V.

    ROXANN MARTINEZ, BRAZORIA COUNTY, BRAZORIA COUNTY
      EMERGENCY SERVICES DISTRICT #1, BRAZORIA COUNTY
   EMERGENCY SERVICES DISTRICT #2, CITY OF WEST COLUMBIA,
   COLUMBIA-BRAZORIA INDEPENDENT SCHOOL DISTRICT, PORT
 FREEPORT, SPECIAL ROAD AND BRIDGE DISTRICT, WEST BRAZORIA
COUNTY DRAINAGE DISTRICT #11, AND RO’VIN GARRETT, BRAZORIA
         COUNTY TAX ASSESSOR, COLLECTOR, Appellees

     Appeal from the 412th District Court of Brazoria County. (Tr. Ct. No. 73110).


TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 28th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After due consideration, the Court grants appellee
             Roxann Martinez’s motion to dismiss the appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered April 28, 2015.

                Per curiam opinion delivered by panel consisting of Justices
                Jennings, Higley, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 13, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT